     Case 2:19-cv-01179-KJM-DMC Document 69 Filed 08/13/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMMY DAVIS MORGAN,                               No. 2:19-CV-1179-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    MORGAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s “Motion to Amend Application for an

19   Order of Court Appointed Counsel.” (ECF No. 53). While plaintiff’s motion is less than clear, it

20   appears he is seeking an order appointing either counsel or a paralegal to assist him with this case.

21   Therefore, the Court construes plaintiff’s filing as a motion for the appointment of counsel. Also

22   before the Court is plaintiff’s motion to appoint a private investigator (ECF No. 56). Plaintiff is

23   seeking a court-appointed private investigator “on the grounds that the assistance of this Private

24   Investigator is necessary [for] the preparation of plaintiff [sic] motion to subpoena defendants to

25   produce documents, information, or objects or to permit inspection of premises in a civil action.”

26   ECF No. 56, pg. 1. Because plaintiff wishes the Court to appoint an individual who can assist him

27   in preparing legal documents and potentially make appearances on his behalf, the Court also

28   construes this filing as a motion for the appointment of counsel.
                                                        1
     Case 2:19-cv-01179-KJM-DMC Document 69 Filed 08/13/20 Page 2 of 3

 1                  The United States Supreme Court has ruled that district courts lack authority to

 2   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

 3   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

 4   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

 5   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

 6   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

 7   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

 8   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

 9   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the

10   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

11   of counsel because:

12                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
13                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
14
                    Id. at 1017.
15
                    In the present case, the Court does not at this time find the required exceptional
16
     circumstances. On September 24, 2019, the Court previously denied plaintiff’s motion for
17
     appointment of counsel. In that order denying counsel, the Court stated:
18
                                    . . .At the outset, the court notes that plaintiff’s motion does
19                  not outline any reasons justifying the appointment of counsel. See ECF
                    No. 20. Further, at this stage of the proceedings before any process has
20                  issued or defendant has answered, plaintiff is unable to demonstrate any
                    likelihood of success on the merits. Finally, a review of the record
21                  demonstrates that plaintiff is capable of articulating his claims, which are
                    neither factually nor legally complex, as demonstrated by the court’s
22                  finding plaintiff has stated a cognizable Eighth Amendment excessive
                    force claim and upon which the court is prepared to allow this action to
23                  proceed.
24                  ECF No. 24, pg. 4.
25                  Plaintiff’s current motions do not provide additional support. Plaintiff merely

26   argues that he needs a skilled individual to assist him with his case because he is a layman at law.
27   Therefore, the Court’s previous analysis is equally applicable here.

28   ///
                                                         2
     Case 2:19-cv-01179-KJM-DMC Document 69 Filed 08/13/20 Page 3 of 3

 1                 Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the

 2   appointment of a private investigator (ECF No. 56) and plaintiff’s request for the appointment

 3   of a paralegal (ECF No. 53), both construed as motions for the appointment of counsel, are

 4   denied.
 5

 6   Dated: August 12, 2020
                                                          ____________________________________
 7                                                        DENNIS M. COTA
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
